UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2016 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION (Exact name of registrant as specified in its charter) California 94-1721931 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 48430Lakeview Blvd
